 1 Don Springmeyer
   Nevada Bar No. 1021
 2 Bradley S. Schrager
   Nevada Bar No 10217
 3 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
   3556 E. Russell Road, Second Floor
 4 Las Vegas, Nevada 89120
   Telephone: 702.341-5200
 5 Facsimile: 702.341.5300
   dspringmeyer@wrslawyers.com
 6 bschrager@wrslawyers.com

 7 Jason T. Brown (admitted pro hac vice)
   (New Jersey SBN# 035921996)
 8 Nicholas Conlon (admitted pro hac vice)
   (New Jersey SBN# 034052013)
 9 BROWN, LLC
   111 Town Square Place, Suite 400
10 Jersey City, NJ 07310
   Telephone: 201 630.0000
11 jtb@jtblawgroup.com
   nicholasconlon@jtblawgroup.com
12
   Attorneys for Plaintiffs Katherine Sears
13 and Virginia Seganos

14
                               UNITED STATES DISTRICT COURT
15
                                      DISTRICT OF NEVADA
16

17
   KATHERINE SEARS and VIRGINIA                  CASE NO. 2:19-cv-00532-APG-CWH
18 SEGANOS, individually, and on behalf of all
   others similarly situated,                    STIPULATION AND ORDER TO
19                                               EXTEND TIME FOR PLAINTIFFS TO
                  Plaintiffs,                    RESPOND TO DEFENDANTS’
20                                               MOTION TO DISMISS AND FOR
           vs.                                   DEFENDANTS TO REPLY
21
   MID VALLEY ENTERPRISES, LLC and               (SECOND REQUEST)
22 PAHRUMP ICS LLC, doing business as
   “SHERI’S RANCH”                               Complaint Filed:    March 29, 2019
23
                  Defendants.
24

25

26
27

28
       STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFFS TO RESPOND TO DEFENDANTS’
                      MOTION TO DISMISS AND FOR DEFENDANTS TO REPLY
 1            On March 29, 2019, Plaintiffs KATHERINE SEARS and VIRGINIA SEGANOS

 2 (“Plaintiffs”) filed a putative class and collective action complaint in the United States District

 3 Court, District of Nevada (ECF No. 1);

 4            On May 3, 2019, Defendants MID VALLEY ENTERPRISES, LLC and PAHRUMP ICS

 5 LLC filed their First Motion to Dismiss Collective Action and Class Complaint with Jury

 6 Demand (ECF No. “First Motion to Dismiss”);

 7            On May 15, 2019, the Court granted the parties’ stipulation which provided Plaintiffs

 8 with an additional seven (7) days to respond to Defendants’ First Motion to Dismiss, which fell

 9 on May 24, 2019 (ECF No. 24);

10            On May 24, 2019, Plaintiffs filed their First Amended Collective and Class Action

11 Complaint with Jury Demand (ECF No. #25 “Amended Complaint”);

12            On May 28, 2019, the Court denied Defendants’ First Motion to Dismiss as moot in light

13 of Plaintiffs’ Amended Complaint (Dkt. #26);

14            On June 7, 2019, Defendants filed their Motion to Dismiss Plaintiffs’ Amended

15 Complaint (ECF No. 30 “Second Motion to Dismiss”)

16            Pursuant to LR 7-2(b), Plaintiffs currently have until June 21, 2019 (today) to file their

17 response to Defendants’ Second Motion to Dismiss, and Defendants have until June 28, 2019 to

18 file their reply brief in support thereof;
19            On June 21, 2019, counsel for Plaintiffs and Defendants conferred regarding a seven-day

20 extension of Plaintiffs’ deadline to respond to Defendants’ Second Motion to Dismiss, as well as

21 a seven-day extension of Defendants’ deadline to file a reply brief in support thereof, and

22 counsel for Defendants advised they consent to said extensions. The reason for the extensions are

23 not for delay; Plaintiffs’ lead counsel was out of town for the past week, and the extension for

24 Defendants’ reply brief is needed to account for the July 4, 2019 holiday.

25 / / /

26 / / /
27 / / /

28
                                                       1
           STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFFS TO RESPOND TO DEFENDANTS’
                          MOTION TO DISMISS AND FOR DEFENDANTS TO REPLY
 1                                          STIPULATION

 2         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

 3 Plaintiffs and Defendants, through their respective undersigned counsel of record, that:

 4         1. Plaintiffs will have until June 28, 2019 to file their response to Defendants’ Second

 5             Motion to Dismiss, an extension of 7 days;

 6         2. Defendants will have until July 12, 2019 to file their reply brief in support of their

 7             Second Motion to Dismiss, an extension of 7 days;

 8         IT IS SO STIPULATED.

 9
   WOLF, RIFKIN, SHAPIRO, SCHULMAN                       FOX ROTHSCHILD LLP
10 & RABKIN, LLP

11
   By: /s/Don Springmeyer                                By: /s/ Mark J. Connot
12     Don Springmeyer, Esq. (SBN 1021)                        Mark J. Connot (10010)
       Bradley Schrager, Esq. (SBN 10217)                      Colin D. Dougherty (Pro Hac Vice)
13     3556 E. Russell Road, 2nd Floor                         Ashley E. Baxter (Pro Hac Vice)
                                                               1980 Festival Plaza Drive, #700
       Las Vegas, NV 89120-2234                                Las Vegas, Nevada 89135
14     Tel: (702) 341-5200                                     (702) 262-6899 tel
15     dspringmeyer@wrslawyers.com                             (702) 597-5503 fax
       bschrager@wrslawyers.com                                mconnot@foxrothschild.com
16                                                             cdougherty@foxrothschild.com
          Attorneys for Plaintiffs                             abaxter@foxrothschild.com
17
                                                              Attorneys for Defendants Mid Valley
18                                                            Enterprises, LLC and Pahrump ICS
                                                              LLC d/b/a Sheri’s Ranch
19

20

21                                              ORDER
22
                                                 IT IS SO ORDERED.
23
                                                 _________________________________________
24                                               UNITED STATES DISTRICT COURT JUDGE or
                                                 Dated: June 21,JUDGE
                                                 MAGISTRATE      2019.
25
                                                 DATED: ______________________________
26
27

28
                                                     2
        STIPULATION TO EXTEND TIME FOR PLAINTIFFS TO RESPOND TO DEFENDANTS’ MOTION TO
                            DISMISS AND FOR DEFENDANTS TO REPLY
